Title: To James Madison from Andrew Ellicott, 20 February 1802
From: Ellicott, Andrew
To: Madison, James


Dear Sir
Lancaster Feby. 20th. 1802
At the request of Mr. Delambre one of the Secretaries of the National Institute of France; I want to forward to him some observations on the eclipses of Jupiters satellites to compare with his new Tables, which he is anxious to publish soon; but is at the same time desirous to make them as perfect as possible. As this exchange of Astronomical observations is of importance to a useful branch of science, I wish to give certainty, and expedition to the conveyance. If it should therefore not be inconsistent with the arrangements of your Office, I will thank you to have the packet forwar[d]ed with your despatches to our Minister at Paris. The packet will be ready by the first of next month. I am sir with sentiments of sincere esteem and respect, your friend and Hbl. Servt
Andw; Ellicott.
 

   FC (DLC: Ellicott Papers).


   Jean-Baptiste-Joseph Delambre (1749–1822), the noted blind astronomer and member of the Institut National de France, was the author of several astronomical treatises on the movements of Jupiter and Saturn (Biographie universelle [1843–65 ed.], 10:297–301).

